     Case 5:19-cv-00222-JPB Document 5 Filed 08/08/19 Page 1 of 11 PageID #: 17



 IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
                           WEST VIRGINIA

JONATHAN MURRAY,
             Plaintiff,

v.                                                            Civil Action No: 5:19-cv-222


MELISSA SAVILLE,
     Defendant.


     DEFENDANT MELISSA SAVILLE’S MOTION TO DISMISS, ANSWER TO FIRST
                AMENDED COMPLAINT, AND COUNTERCLAIM


         COMES NOW the Defendant, Melissa Saville, by and through counsel, Teresa Toriseva,

Esq., Jake Polverini, Esq., and Toriseva Law and Mark A. Kepple, Esq. and the law firm of Bailey

& Wyant, P.L.L.C., and for her Answer to Plaintiff’s First Amended Complaint, state as follows:

                                     MOTION TO DISMISS

         Pursuant to Fed. R. Civ. P. 12(b)(1) and (3) this Defendant moves to dismiss this matter

because there in no subject matter jurisdiction. Jonathan Murray was not a resident of the State of

Ohio at the time this matter was filed. Jonathan Murray was a resident of the State of West Virginia

as was the Defendant. Thus, no diversity of citizenship exists and this Court lacks jurisdiction over

the matter. Therefore, Plaintiff’s claim must be dismissed.

                               FIRST AFFIRMATIVE DEFENSE

         This court lacks subject matter jurisdiction as the Plaintiff, Jonathan Murray was not a

citizen and resident of the State of Ohio at the time of filing, but claims so simply for the purpose

of fraudulently establishing jurisdiction.

                             SECOND AFFIRMATIVE DEFENSE




                                                                                         Page 1 of 11
  Case 5:19-cv-00222-JPB Document 5 Filed 08/08/19 Page 2 of 11 PageID #: 18



       Many of the items discussed in the First Amended Complaint are governed by the Family

Court of Ohio County, West Virginia and thus, this Court is subject to that jurisdiction and the

confidentiality attended to those matters.

                              THIRD AFFIRMATIVE DEFENSE

       Plaintiff has alleged in Count II that a civil conspiracy occurred. Conspiracy, by its

definition, requires more than one person. Therefore, there can be no civil conspiracy in this matter

as a matter of law.

                             FOURTH AFFIRMATIVE DEFENSE

       Plaintiffs’ Complaint fails to state a claim upon which relief can be granted and should

therefore be dismissed.

                              FIFTH AFFIRMATIVE DEFENSE

       The allegations of Plaintiff Melissa Saville in Civil Action No. 5:19-cv-224 are true, this

Complaint has no merit whatsoever and is brought to harass a victim of sexual harassment.

                              SIXTH AFFIRMATIVE DEFENSE

       The allegations in the Complaint are barred by the doctrine of unclean hands and laches.

                            SEVENTH AFFIRMATIVE DEFENSE

       The allegations and damages asserted by the Plaintiffs in the Complaint may have been

caused by others and not this Defendant.

                             EIGHTH AFFIRMATIVE DEFENSE

       The Defendant asserts and preserves the affirmative defenses of accord and satisfaction,

assumption of the risk, contributory negligence, comparative fault, estoppel, waiver, and any other

matter constituting an avoidance or affirmative defense.

                              NINTH AFFIRMATIVE DEFENSE



                                                                                         Page 2 of 11
  Case 5:19-cv-00222-JPB Document 5 Filed 08/08/19 Page 3 of 11 PageID #: 19



        The allegations and damages asserted by the Plaintiffs were caused by superseding,

intervening and/or independent causes over which this Defendant had no control and in no way

participated.

                              TENTH AFFIRMATIVE DEFENSE

        Defendant is not guilty of any breach of duty or any negligent activities which proximately

caused or contributed to the events, injuries or damages claimed by the Plaintiffs.

                            ELEVENTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred as the Plaintiff has failed to mitigate their damages.

                            TWELFTH AFFIRMATIVE DEFENSE

        Defendant denies it breached any affirmative duty or standard of care with respect to the

Plaintiffs.

                          THIRTEENTH AFFIRMATIVE DEFENSE

        Plaintiffs’ may have failed to name or join an indispensable party or parties to this civil

action and this Complaint should be dismissed.

                          FOURTEENTH AFFIRMATIVE DEFENSE

        Defendant reserves the right to assert any and all additional affirmative defenses that may

become apparent through discovery.

                           FIFTEENTH AFFIRMATIVE DEFENSE

        Defendant denies all allegations of fault, responsibility, failure to meet a responsibility,

duty or violation of a duty, as well as allegations that it breached or violated any duties, warranties,

obligations, agreements, contracts, statutes, rules, regulations, laws or standards whatsoever with

respect to the allegations contained in the Plaintiffs’ Complaint.

                           SIXTEENTH AFFIRMATIVE DEFENSE



                                                                                           Page 3 of 11
     Case 5:19-cv-00222-JPB Document 5 Filed 08/08/19 Page 4 of 11 PageID #: 20



         Plaintiff filed to join an indispensable party necessary for full adjudication of the issues,

i.e. S.M, and the Harmony House and unknown child advocates and counselors.

                          SEVENTEENTH AFFIRMATIVE DEFENSE

         The Defendant reserves the defenses of fraud, malice, intent and knowledge.

                 EIGHTEENTH AFFIRMATIVE DEFENSE AND ANSWER

1.       The Defendant denies the allegations in Paragraph 1 of Plaintiff’s First Amended

Complaint.

2.       The Defendant denies the allegations in Paragraph 2 of Plaintiff’s First Amended

Complaint.

3.       The Defendant admits the allegations in Paragraph 3 of Plaintiff’s First Amended

Complaint.

4.       The Defendant denies the allegations in Paragraph 4 of Plaintiff’s First Amended

Complaint.

5.       The Defendant denies the allegations in Paragraph 5 of Plaintiff’s First Amended

Complaint. However, it is admitted that the two were divorced in 2011.

6.       The Defendant admits that Plaintiff has reported instances of abuse at the hands of the

Plaintiff to various authorities. The remainder of the allegations in Paragraph 6 of Plaintiff’s First

Amended Complaint are denied.

7.       The Family Court proceedings referenced in Paragraph 7 of Plaintiff’s First Amended

Complaint are subject to confidentiality, and thus, Defendant is unable to respond to the allegations

in Paragraph 7 of Plaintiff’s First Amended Complaint other than to say the allegations in

Paragraph 7 are denied to the extent that they are contrary to the lawful orders of the Family Court

in Ohio County, West Virginia.



                                                                                          Page 4 of 11
     Case 5:19-cv-00222-JPB Document 5 Filed 08/08/19 Page 5 of 11 PageID #: 21



8.       The Family Court proceedings referenced in Paragraph 8 of Plaintiff’s First Amended

Complaint are subject to confidentiality, and thus, Defendant is unable to respond to the allegations

in Paragraph 8 of Plaintiff’s First Amended Complaint other than to say the allegations in

Paragraph 8 are denied to the extent that they are contrary to the lawful orders of the Family Court

in Ohio County, West Virginia.

9.       The Defendant denies the allegations in Paragraph 9 of Plaintiff’s First Amended

Complaint as stated and demands strict proof thereof.

10.      The Defendant denies the allegations in Paragraph 10 of Plaintiff’s First Amended

Complaint and therefore, demands strict proof thereof.

11.      The Defendant denies the allegations in Paragraph 11 of Plaintiff’s First Amended

Complaint and therefore, demands strict proof thereof.

12.      The Defendant denies the allegations in Paragraph 12 of Plaintiff’s First Amended

Complaint and therefore, demands strict proof thereof.

13.      The Defendant denies the allegations in Paragraph 13 of Plaintiff’s First Amended

Complaint and therefore, demands strict proof thereof.

14.      The Defendant denies the allegations in Paragraph 14 of Plaintiff’s First Amended

Complaint and therefore, demands strict proof thereof.

                             COUNT ONE
     TORT OF OUTRAGE/INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

15.      The Defendant’s responses to Paragraphs 1-14 of the Complaint are reasserted and restated

in response to Count I of the Complaint.

16.      The Defendant denies the allegations in Paragraph 16 of Plaintiff’s First Amended

Complaint.




                                                                                         Page 5 of 11
 Case 5:19-cv-00222-JPB Document 5 Filed 08/08/19 Page 6 of 11 PageID #: 22



17.    The Defendant denies the allegations in Paragraph 17 of Plaintiff’s First Amended

Complaint.

                                       COUNT TWO
                                    CIVIL CONSPIRACY

18.    The Defendant’s responses to Paragraphs 1-17 of the Complaint are reasserted and restated

in response to Count I of the Complaint.

19.    The Defendant denies the allegations in Paragraph 19 of Plaintiff’s First Amended

Complaint.

                                      COUNT THREE
                                   ABUSE OF PROCESS
20.    The Defendant’s responses to Paragraphs 1-19 of the Complaint are reasserted and restated

in response to Count I of the Complaint.

21.    Upon information and belief, the allegations of Paragraph 21 of Plaintiff’s Complaint are

admitted.

22.    The Defendant denies the allegations in Paragraph 22 of Plaintiff’s First Amended

Complaint.

23.    The Defendant denies the allegations in Paragraph 23 of Plaintiff’s First Amended

Complaint.

24.    The Defendant denies the allegations in Paragraph 24 of Plaintiff’s First Amended

Complaint.

25.    The Defendant denies the allegations in Paragraph 25 of Plaintiff’s First Amended

Complaint.

26.    The Defendant denies the allegations in Paragraph 26 of Plaintiff’s First Amended

Complaint.

                                           COUNT FOUR

                                                                                    Page 6 of 11
  Case 5:19-cv-00222-JPB Document 5 Filed 08/08/19 Page 7 of 11 PageID #: 23



                                WEST VIRGINIA CODE §55-7-9

27.     The Defendant’s responses to Paragraphs 1-26 of the Complaint are reasserted and restated

in response to Count I of the Complaint.

28.     The Defendant denies the allegations in Paragraph 28 of Plaintiff’s First Amended

Complaint.

29.     The Defendant denies the allegations in Paragraph 29 of Plaintiff’s First Amended

Complaint.

                                       COUNT FIVE
                                WEST VIRGINIA CODE §61-6-25

30.     The Defendant’s responses to Paragraphs 1-29 of the Complaint are reasserted and restated

in response to Count I of the Complaint.

31.     The Defendant denies the allegations in Paragraph 31 of Plaintiff’s First Amended

Complaint.

32.     The Defendant denies the allegations in Paragraph 32 of Plaintiff’s First Amended

Complaint.

33.     The Defendant denies the allegations in Paragraph 33 of Plaintiff’s First Amended

Complaint.

34.     The Defendant denies the allegations in Paragraph 34 of Plaintiff’s First Amended

Complaint.

35.     This Defendant denies each and every other allegations not specifically admitted to herein.

        WHEREFORE, the Defendant respectfully requests the Court dismiss Plaintiff’s

Complaint, award costs incurred in and about the defense of this matter, and for all further relief

this Court deems appropriate.




                                                                                       Page 7 of 11
     Case 5:19-cv-00222-JPB Document 5 Filed 08/08/19 Page 8 of 11 PageID #: 24



DEFENDANT DEMANDS A JURY TRIAL

                                         COUNTERCLAIM

1.       Plaintiff filed this Complaint in an effort to coerce Melissa Saville’s daughter to abandon

and/or fail to file suit for the abuse she suffered.

2.       Melissa Saville incorporates by reference the claims underlying the Plaintiff’s Complaint

as set forth in Civil Action No. 19-C-173 and improperly removed to this Court in Civil Action

No. 5:19-cv-224.

3.       As a direct and proximate result of Plaintiff’s conduct, Defendant suffered damages.

4.       Plaintiff must be estopped and bound by a court ordered injunction from further conduct

calculated to persuade victims of sexual abuse from presenting claims.

5.       Plaintiff’s actions have caused and will continue to cause immediate and irreparable injury

to the plaintiffs in that such litigation has a chilling impact upon the victim of Mr. Murray’s abuse,

Savannah Murray, from protecting her rights reporting matters to police, reporting matters to

victim advocates, and is otherwise an attempt to thwart further development of the criminal and

civil proceedings Savanah by and through her mother, M.S. has brought.

6.       Plaintiff’s continued unreasonable and/or intentional effort to obfuscate M.S. and S.M.’s

effort to seek justice must fail.

7.       Plaintiff must be compelled to cease pursuing litigation such as the present matter and

dismiss all such inappropriate proceedings.

8.       Unless and until Plaintiff implements the measures outlined above, the plaintiffs will

continue to suffer and experience damages.




                                                                                          Page 8 of 11
     Case 5:19-cv-00222-JPB Document 5 Filed 08/08/19 Page 9 of 11 PageID #: 25



9.       An injunction compelling Plaintiff to cease and desist this and other efforts is necessary in

that plaintiffs have no remedy at law and the harm cannot be fully compensated by money

damages.

WHEREFORE, Melissa Saville respectfully requests this Court grant her request for injunctive

relief, and for any and all further relief this Court deems appropriate.

                                               By: __/s/ Mark A. Kepple________________

                                               Mark A. Kepple, Esq. (#7470)
                                               Bailey & Wyant, P.L.L.C.
                                               1219 Chapline Street
                                               Wheeling, WV 26003
                                               Telephone: (304) 233-3100
                                               Fax: (304) 233-0201
                                               Email: mkepple@baileywyant.com


                                               Teresa C. Toriseva, Esq. (#6947)
                                               Jake J. Polverini, Esq. (#11915)
                                               TORISEVA LAW
                                               1446 National Road Wheeling, WV 26003
                                               Telephone: (304) 238-0066
                                               Facsimile: (304) 238-0149
                                               Email: justice@torisevalaw.com
                                               Counsel for Defendant




                                                                                          Page 9 of 11
 Case 5:19-cv-00222-JPB Document 5 Filed 08/08/19 Page 10 of 11 PageID #: 26



 IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
                           WEST VIRGINIA

JONATHAN MURRAY,
             Plaintiff,

v.                                                         Civil Action No: 5:19-cv-222


MELISSA SAVILLE,
     Defendant.

                                CERTIFICATE OF SERVICE

       I do hereby certify that a true and correct copy of the foregoing DEFENDANT MELISSA

SAVILLE’S MOTION TO DISMISS, ANSWER TO FIRST AMENDED COMPLAINT,

AND COUNTERCLAIM was served to the individuals listed below via cm/ecf, on the 8th of

August, 2019 which will provide electronic notice to the following:

Paul Harris, Esq.,
32 15th Street
Wheeling, WV 26003
Counsel for Defendant Jonathan Murray


                                            By: _/s/ Mark A. Kepple_________________

                                            Mark A. Kepple, Esq. (#7470)
                                            Bailey & Wyant, P.L.L.C.
                                            1219 Chapline Street
                                            Wheeling, WV 26003
                                            Telephone: (304) 233-3100
                                            Fax: (304) 233-0201
                                            Email: mkepple@baileywyant.com


                                            Teresa C. Toriseva, Esq. (#6947)
                                            Jake J. Polverini, Esq. (#11915)
                                            TORISEVA LAW
                                            1446 National Road Wheeling, WV 26003
                                            Telephone: (304) 238-0066
                                            Facsimile: (304) 238-0149
                                            Email: justice@torisevalaw.com
                                                                                  Page 10 of 11
Case 5:19-cv-00222-JPB Document 5 Filed 08/08/19 Page 11 of 11 PageID #: 27



                                  Counsel for Defendant




                                                                  Page 11 of 11
